United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 02-1067
                                       ___________

In re: Larry Kenneth Alexander,             *
                                            *
               Debtor,                      *
                                            *
------------------------------------        * Appeal from the United States
                                            * Bankruptcy Appellate Panel
Larry Kenneth Alexander,                    * for the Eighth Circuit.
                                            *
               Appellant,                   * [UNPUBLISHED]
                                            *
       v.                                   *
                                            *
Mary Jo A. Jensen-Carter,                   *
                                            *
               Appellee.                    *
                                       ___________

                              Submitted: August 5, 2002
                                  Filed: August 8, 2002
                                       ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Larry Kenneth Alexander appeals the Bankruptcy Appellate Panel’s (BAP’s)
order affirming the bankruptcy court’s1 denial of his motion for relief from judgment

       1
       The Honorable Dennis D. O’Brien, United States Bankruptcy Judge for the
District of Minnesota.
under Federal Rule of Civil Procedure 60(b) and 11 U.S.C. § 105. Alexander also has
moved to strike appellee’s addendum and portions of appellee’s brief.

       Alexander’s Rule 60(b) motion sought relief from a June 1999 bankruptcy
court decision disallowing his claimed homestead exemption, which the BAP and
Eighth Circuit affirmed. We conclude the bankruptcy court did not abuse its
discretion in denying Alexander relief. See In re Zimmerman, 869 F.2d 1126, 1127-
28 (8th Cir. 1989) (standard of review); Klein v. Arkoma Prod. Co., 73 F.3d 779, 784
(8th Cir.) (under law-of-case doctrine, every question which appellate court has
disposed of by decree is finally settled and determined, and district court is bound to
carry decree into execution according to mandate), cert. denied, 519 U.S. 815 (1996);
Baker Elec. Co-op., Inc. v. Chaske, 28 F.3d 1466, 1475 (8th Cir. 1994); Ins. Corp. of
Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 n.9 (1982).
We also deny Alexander’s motion to strike.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-